Exhibit 10.3

 

RESIGNATION AGREEMENT

 

THIS RESIGNATION AGREEMENT (the “Agreement”) is entered into as of August 17,
2015, by and between Global Future City Holding, Inc. (the “Company”) and Junfei
Ren (“Executive”) (together, the “Parties”).

 

R E C I T A L S

 

WHEREAS, Executive is employed by the Company as its Secretary and member of the
Board of Directors since Executive’s appointment to all positions on April 17,
2015; and

 

WHEREAS, Executive has decided to resign from all of Executive’s officer and
director positions with the Company, and the Parties desire to resolve, fully
and finally, all outstanding matters between them.

 

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
hereinafter, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties, intending to be
legally bound, hereby agree as follows:

 

AGREEMENT

 

1.             EXECUTIVE’S RESIGNATION.

 

a.             Executive’s employment with the Company and any subsidiaries and
affiliated entities terminated on August 17, 2015 (the “Resignation Date”).  As
of the Resignation Date, Executive shall no longer be a member of the Board of
Directors (the “Board”) of the Company or any subsidiary or affiliated entity of
the Company, Executive shall no longer have any authority to bind the Company
and Executive agrees she shall execute all documents necessary to effect such
resignations and removals of authority.

 

b.             Upon the Resignation Date, Executive shall return to the Company
all files, records, credit cards, keys, equipment, and all other Company
property or documents maintained by Executive for the Company’s use or benefit.

  

2.             REPRESENTATIONS OF EXECUTIVE.  Executive makes the following
representations, each of which is an important consideration to the Company’s
willingness to enter into this Agreement:

 

 

a.             Executive understands and agrees that she or any of her
affiliates, affiliated or related entities, business partners, joint venturers,
successors, or assigns (the “Affiliated Parties”) represent and warrant to the
Company that they will assume all liabilities as it relates to the Office and
any all liabilities, contracts or any other obligations incurred on behalf of
the Company or any of its subsidiaries not previously disclosed to the Company
and further agree to indemnify the Company, its officer, directors, employees,
attorneys, accountants and agents in connection with this representation.

 

b.             Executive understands and agrees that she has been advised to
consult with an attorney of her choice concerning the legal consequences of this
Agreement.  Executive hereby acknowledges that prior to signing this Agreement,
she had the opportunity to consult, and did consult, with an attorney of her
choosing regarding the effect of each and every provision of this Agreement.

 



1

 

 

c.             Executive acknowledges and agrees that she knowingly and
voluntarily entered into this Agreement with complete understanding of all
relevant facts, and that she was neither fraudulently induced nor coerced to
enter into this Agreement.

 

d.             Executive represents and warrants to the Company that she has the
capacity and authority to enter into this Agreement and be bound by its terms
and that, when executed, this Agreement will constitute a valid and binding
agreement of Executive enforceable against Executive in accordance with its
terms.

 

3.             REPRESENTATIONS OF COMPANY.  Company represents and warrants to
Executive that it has the capacity and authority to enter into this Agreement
and be bound by its terms and that, when executed, this Agreement will
constitute a valid and binding agreement of Company enforceable against Company
in accordance with its terms.

 

4.             CONTINUING OBLIGATIONS OF PARTIES POST-CLOSING. 

 

a. Executive and the Affiliated Parties agree that they will not disclose or use
any information the Company has made available to Executive and the Affiliated
Parties related to the business plans of the Company, financial information, and
information about the Company’ business practices and plans, including, but not
limited to, product research, business strategies, marketing strategies,
marketing research, technical information, systems information, customer
information, consumer research information, and production information
(collectively, the “Confidential Information”).

 

b. Executive and the Affiliated Parties understand and agree that they may not
assert any rights whatsoever to the use, ownership or any claim of any nature or
kind to the name “GLOBAL FUTURE CITY” or its related logos including in the use
of their respective businesses inside or outside the United States. The
Executive and Affiliated Parties further represent and warrant that any existing
use of the GLOBAL FUTURE CITY marks or logos must terminate upon the execution
of this agreement, including but not limited to the use of the GLOBAL FUTURE
CITY marks or logos on the internet, in connection with EGD online or off-line,
including the website www.futurecity4u.com, or in connection with the existing
office building at 301 Brea Canyon Rd., Walnut, California 91789 (the “Office”).

 

5.             MUTUAL NON-DISPARAGEMENT.  Executive (i) will not, and will cause
her relatives, agents, and representatives to not, knowingly disparage or make
any derogatory statements regarding the Company, its directors, or its officers,
and (ii) the Company will not knowingly disparage or make any derogatory
statements regarding Executive; provided, however, that the Company’s
obligations under this Section 5 shall be limited to communications by its
senior corporate executives having the rank of Senior Vice President or above
and members of the Board; provided, further, that the foregoing restrictions
shall not apply to any statements by Executive or the Company that are made
truthfully in response to a subpoena or as otherwise required by applicable law
or other compulsory legal process.

 

6.             INDEMNIFICATION. 

 

a.                   Subject to the provisions of this Section 6, Executive and
Affiliated Parties agree to indemnify, hold harmless, and defend the Company and
its officers, directors, employees, accountants, attorneys and agents against
any damages, liabilities, costs, claims, proceedings, investigations, penalties,
judgments, deficiencies, including taxes, expenses (including, but not limited
to, any and all interest, penalties, and expenses whatsoever reasonably incurred
in investigating, preparing, or defending against any litigation, commenced or
threatened, or any claim whatsoever) and losses (each, a “Claim” and
collectively, “Claims”) to which the Company and/or its officers, directors,
employees, accountants, attorneys and agents may become subject arising out of
or based on any breach of or inaccuracy in any of the representations and
warranties or covenants or conditions made by Executive and Affiliated Parties.

 



2

 

 

b.                  Subject to the provisions of this Section 6, the Company
agrees to indemnify, hold harmless, and defend Executive against any damages,
liabilities, costs, claims, proceedings, investigations, penalties, judgments,
deficiencies, including taxes, expenses (including, but not limited to, any and
all interest, penalties, and expenses whatsoever reasonably incurred in
investigating, preparing, or defending against any litigation, commenced or
threatened, or any claim whatsoever) and losses (each, a “Claim” and
collectively, “Claims”) to which the Executive may become subject arising out of
or based on any breach of or inaccuracy in any of the representations and
warranties or covenants or conditions made by the Company in this Agreement or
arising out of or related to Executive’s service as officer or director of the
Company (except as to Claims relating to Executive being affiliated or having
control or ownership in EGD, but will indemnify Executive as it relates to the
Company’s ownership of 4,000,000 EGD it acquired pursuant to the First Amendment
to Stock Purchase Agreement, dated as of February 17, 2015, by and between
Global Future City Holding Inc., and Sky Rover Holdings, Ltd.) to the maximum
extent permitted by the Company’s Bylaws and Certificate of Incorporation.   

 

7.             ARBITRATION.  The Parties agree that any and all disputes arising
out of the terms of this Agreement, Executive’s employment by the Company,
Executive’s service as an officer or director of the Company, will be subject to
binding arbitration in Los Angeles, California, before the Judicial Arbitration
and Mediation Services, Inc. (“JAMS”), supplemented by the California Rules of
Civil Procedure.  The Parties agree that the prevailing party in any arbitration
will be entitled to injunctive relief in any court of competent jurisdiction to
enforce the arbitration award.  The Parties agree to waive their right to have
any dispute between them resolved in a court of law by a judge or jury.  This
paragraph will not prevent either party from seeking injunctive relief (or any
other provisional remedy) from any court having jurisdiction over the Parties
and the subject matter of their dispute relating to Executive’s obligations
under this Agreement.

 

8.          GOVERNING LAW.  This Agreement and all rights, duties, and remedies
hereunder shall be governed by and construed and enforced in accordance with the
laws of the State of California, without reference to its choice of law rules,
except as preempted by federal law.

 

9.          SUCCESSORS AND ASSIGNS.  This Agreement will be binding upon and
inure to the benefit of (a) the heirs, executors, and legal representatives of
Executive upon Executive’s death, and (b) any successor of the Company.  Any
such successor of the Company will be deemed substituted for the Company under
the terms of this Agreement for all purposes.  For this purpose, “successor”
means any person, firm, corporation, or other business entity which at any time,
whether by purchase, merger, or otherwise, directly or indirectly acquires all
or substantially all of the assets or business of the Company. 

 

10.          AMENDMENTS.  This Agreement may not be amended or modified other
than by a written instrument signed by an authorized representative of the
Company and Executive.

 

 

11.          DESCRIPTIVE HEADINGS.  The section headings contained herein are
for reference purposes only and shall not in any way affect the meaning or
interpretation of this Agreement.

 



3

 

 

12.          COUNTERPARTS.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same instrument.  Facsimile and .pdf signatures will
suffice as original signatures.

 

13.          NOTICES.  All notices hereunder shall be in writing and delivered
personally or sent by United States registered or certified mail, postage
prepaid and return receipt requested:

 

If to the Company:

 

Global Future City Holding Inc.

c/o Michael R. Dunn

Executive Vice President of Finance

26381 Crown Valley Parkway, Suite 230

Mission Viejo, CA 92691

 

If to Executive:

 

Junfei Ren

301 Brea Canyon Road

Walnut, CA  91789

 

14.          ENTIRE AGREEMENT.  This Agreement sets forth the entire agreement
and understanding of the Parties relating to the subject matter hereof and
merges and supersedes all prior discussions, agreements, and understandings of
every kind and nature between the Parties hereto, and neither Party shall be
bound by any term or condition other than as expressly set forth or provided for
in this Agreement. 

 

15.          WAIVER OF BREACH.  The waiver of a breach of any term or provision
of this Agreement, which must be in writing, will not operate as or be construed
to be a waiver of any other previous or subsequent breach of this Agreement.

 

16.          SEVERABILITY.  If any provision hereof becomes or is declared by a
court of competent jurisdiction to be illegal, unenforceable, or void, this
Agreement will continue in full force and effect without said provision.

 

[Signatures on following page]

 



4

 

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.

 

COMPANY   JUNFEI REN GLOBAL FUTURE CITY HOLDING, INC.                 By: /s/
Ning Liu   /s/ Junfei Ren       Name: Ning Liu     Title: President            
     

 



5

